Citation Nr: 1636369	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

[The Board addresses in a separate decision the claim of waiver of recovery of an overpayment of VA improved pension benefits.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1969 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records within Virtual VA and an the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In a May 9, 2016 letter, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the RO denied service connection for kidney cancer; as well as entitlement to TDIU in a February 2011 rating action.  The Veteran filed a notice of disagreement in March 2011.  In April 2011 the RO issued a statement of the case, and the Veteran perfected his appeal in May 2011.  In February 2013, the Board remanded these issues for further development.  While on remand, in a statement dated May 9, 2016, the Veteran (prior to his death on May 20, 2016) withdrew this appeal and, hence, there remained no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


